Citation Nr: 0531390	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars f the 
United States


WITNESS AT HEARING ON APPEAL

The appellant



INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the March 2003 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  The veteran testified before the Board at a hearing 
in June 2005.  

With a June 2004 VA Form 9, the veteran perfected an appeal 
on whether a substantive appeal to a March 18, 2003 statement 
of the case was timely submitted.  In a November 2004 
statement from the veteran's representative, that issue on 
appeal was withdrawn.   


FINDINGS OF FACT

1.  All required notices and assistance to the veteran have 
been provided, and all evidence needed for disposition of 
these claims has been obtained.

2.  Sinusitis, sleep apnea and fatigue were manifested many 
years after the veteran's active service and have not been 
shown to be related to that service or to any service-
connected disability.


CONCLUSIONS OF LAW

Sinusitis, sleep apnea and fatigue were not incurred in or 
aggravated during active service, nor is any such claimed 
disability proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board considers whether VA has satisfied all 
duties to notify and assist the veteran.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).    

VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in March 2003.  
The appropriate notice regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured, was provided in March 2003, before the RO's 
determination.  

The RO also sent the veteran a statement of the case in March 
2004 and this document discussed specific evidence, the 
particular legal requirements applicable to the veteran's 
claims, the evidence considered, and the pertinent laws and 
regulations, and the reasons for the RO's decision.  Thus, VA 
has satisfied its "duty to notify" the veteran.

In addition, the record includes all relevant evidence 
necessary for purposes of reviewing this appeal.  The veteran 
has testified at a personal hearing.  The record also 
includes many volumes of medical evidence, including service 
medical records.  As explained below, another VA examination 
will not be needed for proper adjudication in this case.  In 
conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Relevant Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d). 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2005).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the United States Court of Appeals 
for Veterans Claims (Court) defined "disability" in the 
context of secondary service connection as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Factual background

At the time of the veteran's service entry examination of May 
1971, there were no pertinent findings.  In October 1971, the 
veteran reported a 3-day history of nausea and vomiting and 
no runny nose.  Physical examination showed no adenopathy and 
a minimally injected pharynx.  The impression was flu 
syndrome.  

Service medical records dated in February 1972 show that the 
veteran was seen for the onset of chest pain.  The impression 
was chest wall pain - upper respiratory infection (URI).  
Ear, nose and throat examination in March 1972 was negative.  
In November 1972, the veteran complained of malaise of 2 
weeks' duration along with easy fatigue, abdominal pain and 
dark urine; the impression was possible hepatitis.  Later 
that month, the veteran had multiple complaints, including 
fatigue.  The impression was no pathology evident.  

At the time of the veteran's service separation examination 
of July 1973, the sinuses were normal.  There were no 
pertinent findings.    

A private X-ray report dated in October 1973 revealed that 
the paranasal sinuses showed no mucosal thickening or fluid 
levels to suggest sinusitis, either active or chronic.  Note 
was made of the fact that the frontal sinuses were virtually 
absent and appeared never to have developed.  The impression 
was hypoplastic frontal sinuses.  

On VA examination of November 1973, the sinuses were normal.  

In October 1998, the veteran sought treatment at a VA 
facility for chronic pain of the neck, shoulders and ankle.  
It was noted that the veteran reported not currently sleeping 
well and that a TENS unit helped.   

VA ambulatory care note dated in April 2001 shows that the 
veteran had left-sided edematous nasal obstruction and left 
maxillary sinus tenderness; there was no frontal sinus 
tenderness.  The assessment was question rhinitis 
medicamentosa due to Neo-Synephrine, which the veteran had 
been using several times per day for the past week.  The 
veteran was instructed to stop the medication and irrigate 
with warm salt water and then use Flonase twice per day.  

VA outpatient treatment records dated in February 2002 show 
that the veteran was seen for various complaints.  Ear, nose 
and throat examination revealed no erythema or exudate.  
There were no pertinent assessments.  

VA outpatient treatment records dated in December 2002 
indicate that the veteran had various complaints, including 
nocturnal breathing with rattling in the throat.  The veteran 
stated that his biggest problem was fatigue and weakness as 
well as sleeping and falling asleep at inappropriate times.  
The impression was question Cushing's syndrome and sleep 
apnea; a full workup was recommended.  A subsequent sleep 
apnea study that month demonstrated severe desaturation and 
severe obstructive apnea.  The assessments in January 2003 
were obesity, sleep apnea, hypertension, and osteoarthritis.  
Later in January 2003, the veteran reported having no energy; 
he had a weight gain of 30 pounds in the past year.  In 
February 2003, the veteran still had rapid weight gain.  He 
complained of persistent sleep apnea.  The impression was 
that Cushing's syndrome was still a possibility and more 
testing was recommended.  He also had sinusitis with 
congestion.  In July 2003, he was advised to use a CPAP each 
night for sleep apnea.  

VA outpatient treatment records dated in October 2004 
indicate that the veteran had sinusitis problems.   

The veteran testified at a hearing before the Board in June 
2005.  The veteran stated that his service-connected reflux 
esophagitis became a problem when he needed to use his CPAP 
machine for his sleep apnea.  P. 3.  He testified that he 
thought that the reflux caused his sinusitis.  He recalled 
that the sinusitis was a chronic condition going on 20 years.  
He reported that the sleep apnea was fairly recently 
diagnosed.  P. 5.  He considered his fatigue to be from the 
sleep apnea.  He also thought that the medications that he 
took for his service-connected disabilities and the pain from 
those disorders interfered with his sleep.  P. 7, 8.  

Service connection is in effect for anxiety neurosis with 
depressive features, rated 70 percent; loss of use of the 
left foot, residuals of ankle fracture with tinea pedis, 
onychomycosis and tarsal tunnel syndrome, rated 40 percent; 
chronic low back strain, rated 40 percent; status post 
chronic subluxation, left shoulder, rated 30 percent; hiatal 
hernia with reflux esophagitis, rated 30 percent; residuals 
of right ankle fracture, rated 20 percent; pes planus, right 
foot, with degenerative joint disease (DJD), right large toe, 
rated 20 percent; upper lip scar, rated 10 percent; tinea 
pedis with onychomycosis, right foot, rated 10 percent; left 
hip and right hip, degenerative involvement with pain on 
motion associated with loss of use of the left foot, 
residuals ankle fracture, with tinea pedis with onychomycosis 
and tarsal tunnel syndrome, rated 10 percent each; left knee 
and right knee, medial joint space narrowing with pain on 
motion, rated 10 percent each; status post tarsal tunnel 
syndrome, right foot, rated 10 percent; epicondylitis of the 
right and left elbows associated with loss of use of the left 
foot, residuals of ankle fracture with tinea pedis with 
onychomycosis and tarsal tunnel syndrome, rated 10 percent 
each; pes planus, left foot, with DJD, metatarsophalangeal 
joint, right large toe, rated 10 percent; residual scar, left 
neck, rated as 0 percent; and status post acromioplasty and 
resection, right shoulder associated with loss of use of the 
left foot, residuals ankle fracture, with tinea pedis with 
onychomycosis and tarsal tunnel syndrome, rated 0 percent.  
The veteran's combined evaluation is 100 percent with the 
bilateral factor and special monthly compensation on account 
of loss of use of one foot.                

Analysis

The veteran's service medical records show that the veteran 
was seen on occasion for upper respiratory problems or 
malaise.  However, there is no in-service evidence of any 
sinusitis, chronic or otherwise, sleep apnea or a chronic 
disorder manifested by fatigue.  Additionally, several months 
after service separation, private medical reports indicated 
that x-ray examination indicated no suggestion of sinusitis - 
either active or chronic.  The subsequent medical evidence 
does not again demonstrate complaints or findings of 
sinusitis or initial complaints or findings of sleep apnea or 
fatigue until many years after service.  Consequently, in the 
absence of probative medical evidence linking the claimed 
disorders to service, the Board cannot conclude that chronic 
sinusitis, sleep apnea or fatigue began during service.  
38 C.F.R. § 3.303.   

The veteran testified that he believed that the claimed 
disorders are actually secondary to his already service-
connected disabilities.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993) (lay assertions of medical causation will not suffice 
...).

In this case, there are multiple voluminous claims files of 
the veteran's medical treatment records over the years as 
well as reports of VA examinations.  Significantly, during 
treatment for the claimed disorders or otherwise, there is no 
suggestion or reference by any medical source that tends to 
associate the veteran's current sinusitis, sleep apnea or 
fatigue to service-connected disability in any way.  
Therefore, the Board cannot conclude that service connection 
on a secondary basis is in order.  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination for a nexus opinion.  The 
Secretary shall treat an examination as being necessary to 
make a decision on a claim if the evidence of record before 
the Secretary, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant) (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, for the reasons described above, the Board does 
not find that further development is warranted in light of 
the absence of any probative medical evidence implicating 
service or service-connected disabilities to the claimed 
disorders.  Accordingly, further delay in adjudicating this 
appeal for an examination is not necessary in this case.  

As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for sinusitis, sleep apnea and fatigue is 
denied.



	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


